Title: To John Adams from Arthur Lee, 4 July 1788
From: Lee, Arthur
To: Adams, John


          
            My dear Sir,
            New York July 4th. 1788
          
          Give me leave to congratulate you on your happy arrival in your native Country; & on the respectable reception that has attended it. I beg the favor of you to present my congratulations in the same account to Mrs. Adams.
          Tho’ I am not an Admirer of the new Constitution, yet as you approve of it & as a great many wise & good men expect much honor & advantage to our Country from the adoption of it, I congratulate you also on the accession of Virginia, to its adoption.
          Our latest Accounts from the Convention of this State inform us that notwithstanding the ratification of Virginia a great majority continues firm against adoptn. The Packet from England, arrivd yesterday, but I do not hear She brought any thing new.
          I have the honor / to be, with very great esteem, / dear Sir, Yr. most / Obedt. Servt
          
            Arthur Lee
          
        